NO. 12-10-00084-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
RONALD GLENN WILLIAMS,
APPELLANT                                                  '    APPEAL FROM THE 114TH

V.                                                         '    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,                                        '    SMITH COUNTY, TEXAS
APPELLEE
                                     MEMORANDUM OPINION
                                         PER CURIAM
         Appellant pleaded guilty to robbery, and the trial court assessed punishment at
imprisonment for fifteen years. We have received the trial court’s certification showing
that Appellant waived his right to appeal. See TEX. R. APP. P. 25.2(d). The certification
is signed by Appellant and his counsel. Accordingly, the appeal is dismissed for want of
jurisdiction.
Opinion delivered April 7, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                          (DO NOT PUBLISH)